EX.99.906.CERT Certification of CEO and CFO Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the report on Form N-CSR of Regal Total Return Fund, a series of Investment Managers Series Trust II (the “Trust”); for the period ended September 30, 2014 (the “Report”), Terrance Gallagher, as President and Chief Executive Officer of the Trust, and Rita Dam, as Treasurer and Chief Financial Officer of the Trust, each hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of his or her knowledge: the Report fully complies with the requirements of Section13 (a)or 15 (d)of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date 12/11/2014 /s/ Terrance Gallagher Terrance Gallagher President and Chief Executive Officer /s/ Rita Dam Rita Dam Treasurer and Chief Financial Officer
